Citation Nr: 0942548	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from November 1969 to July 1971.  The 
Veteran died in June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Philadelphia, Pennsylvania Regional Office (RO) that 
denied service connection for the cause of the Veteran's 
death.  In January 2009 a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is of 
record.      
   

FINDINGS OF FACT

1.  The Veteran died in June 2005 at the age of 54; acute 
myocardial infarction and coronary artery disease were listed 
as the causes of death on the official death certificate.  

2.  During his lifetime the Veteran had established service 
connection for post traumatic stress disorder (PTSD); the 
evidence is in equipoise as to whether this condition 
contributed substantially or materially to cause his death. 





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A July 2005 letter from the RO generally explained what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the appellant's responsibility to 
make sure that VA received all requested records not in the 
possession of a federal department or agency.  A June 2008 
letter provided notice regarding criteria for assigning 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).   

Although the notice provided did not fully conform to the 
specific requirements outlined by the Court of Appeals for 
Veteran's Claims (Court) in Hupp v. Nicholson, 21 Vet. App 
342 (2007), the appellant was not prejudiced by this lack of 
specificity.  She has shown through her contentions that she 
has actual knowledge of what needs to be established to 
substantiate her particular claim for service connection for 
the cause of death (i.e., that the  Veteran's death was 
related to his service connected PTSD).  Thus, the Board 
finds that the appellant was not prejudiced by the lack of 
more specified notice as it did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F. 3d 881 (Fed. Cir. 2007).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the case was 
readjudicated by an April 2009 supplemental statement of the 
case after notice was provided.  The appellant is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records, along with available VA 
and private medical evidence.  Also, a VA medical opinion 
pertaining to whether service connected PTSD contributed to 
cause the Veteran's death was provided in July 2005.  
Additionally, the Board obtained an independent medical 
expert (IME) opinion in July 2009 on the question of whether 
PTSD caused, or contributed to cause the Veteran's death.  
The appellant has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  For these reasons, the Board finds that the appellant 
is not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service treatment records do not reveal any cardiovascular 
complaints or findings of cardiovascular pathology.  On July 
1971 separation examination the heart and vascular systems 
were found to be normal.

A July 2000 VA inpatient residential treatment summary shows 
diagnoses of alcohol dependence, cocaine dependence, cannabis 
dependence and nicotine dependence.  

A December 2000 VA psychiatric examination produced a 
diagnosis of PTSD and alcohol abuse.  

In a March 2004 rating decision the RO granted service 
connection for PTSD and assigned a 70 percent rating 
effective July 26, 2000.  

The Veteran's death certificate shows that he died on June 
[redacted], 2005.  The cause/manner of death was listed as acute 
myocardial infarction and coronary artery disease.

In a June 2005 letter a private treating internist, Dr. 
Levin, indicated that the Veteran had been a patient of his 
for the past 5 years.  During that time he had been seen for 
problems stemming from his PTSD.  The PTSD had had a 
tremendous impact on the Veteran and clearly contributed to 
his sudden heart attack on June [redacted], 2005.  It was well known 
that stress adversely affected blood clotting, cholesterol 
and blood pressure and exacerbated nervous habits such as 
smoking.  

In a July 2005 VA medical opinion, a VA physician indicated 
that as far as he could gather from a review of the available 
medical records, the Veteran was not recognized as having 
coronary artery disease before his death or actually shown to 
have suffered an acute coronary event before his death.  
Also, if the Veteran was recognized to have died because of 
coronary artery disease, then the physician knew of no 
evidence that related his PTSD to coronary artery disease.  
The physician further found that whether or not the Veteran 
had any coronary artery disease at the time of death would 
never be determined because his remains were cremated without 
autopsy.  

In a March 2007 letter, Dr. Levin indicated that he had been 
the Veteran's internist since 1998.  He noted that the 
Veteran succumbed to a massive myocardial infarction in June 
2005.  He had suffered from PTSD, intermittent alcohol use, 
heavy smoking and remote drug usage over the years since the 
Vietnam War.  The substance abuse stemmed from PTSD, which in 
turn became a major risk factor for coronary artery disease.  
It was therefore reasonable to conclude that the myocardial 
infarction that he suffered was a service connected issue.  

At an April 2007 Decision Review Officer (DRO) hearing at the 
RO, the appellant testified that the Veteran did have prior 
symptoms of rubbing his chest, which she thought may have 
been indicative of a heart problem.  She also indicated that 
he was definitely having problems with his PTSD before he 
died.  At the time the Veteran died he and his son were due 
to go on a carpentry job.  He went into the bathroom and 
about 10 minutes later his son was yelling for him to come 
out.  After the Veteran did not respond the son went into the 
bathroom and found the Veteran on the floor unconscious.  The 
EMTs were called and attempts were made to no avail to revive 
the Veteran.  An EMT informed the appellant that the Veteran 
had had a heart attack.  The EMTs needed a physician to sign 
off on the death certificate so the appellant called Dr. 
Levin who came and talked to the EMTs and said he would sign 
the death certificate.  The appellant indicated that Dr. 
Levin had never treated the Veteran for any kind of heart 
condition but did at one point write the Veteran a 
prescription for a borderline cholesterol level.  The Veteran 
did not take the prescription, however, and instead just cut 
back on his fat intake.  The doctor also wanted him to quit 
smoking but that was not an option for him.  

In a July 2007 letter Dr. Levin indicated that the Veteran 
died suddenly in his bathroom in June 2005 of an apparent 
acute myocardial infarction.  The physician first saw the 
Veteran in 1999 with complaints of shortness of breath and 
chest pain, which occurred while at work in construction.  He 
was unable to return to work full time, hands on, 
construction after that and instead worked part time or doing 
supervisory work.  A stress test was ordered as well as 
pulmonary function testing but the Veteran failed to obtain 
either study and was treated medically.  Risk factors of 
coronary artery disease were his gender, heavy smoking of 3 
packs per day, hyperlipidemia and stress with symptoms 
diagnosed from the VA of PTSD.  The latter contributed to his 
history of alcohol abuse in an attempt to deal with his 
flashbacks of Vietnam and cocaine abuse, last used in 2002.   
The Veteran's medications were Wellbutrin, Zocor, Doxepin and 
Albuterol.  

In July 2008 the appellant submitted a summary of a study 
from the Archives of General Psychiatry indicating that 
prolonged stress and significant levels of PTSD symptoms may 
increase the risk for coronary heart disease in older male 
Veterans.  

At her January 2009 Board hearing the appellant testified 
that the Veteran had problems with stress, drinking problems 
and drug problems after service but did not know where it was 
coming from.  He started drinking heavily and using drugs 
about five years after discharge and continued using them off 
and on.  Eventually, he started having nightmares and 
flashbacks and was diagnosed with PTSD.  By that point he was 
experiencing some suicidality.  He could not hold a full time 
job and worked better by himself.  Physical symptoms the 
Veteran experienced in relation to the PTSD included high 
anxiety, sweating, agitation, very frequent smoking and 
periodic difficulty sleeping.  He also used to sit and rub 
his chest when he was under stress.  Also, if the wrong 
buttons were pushed he could get very, very angry.  In 
addition he experienced some instances where he would become 
so agitated that he would be hyperventilating or experiencing 
shortness of breath.  His chest pains and shortness of breath 
started about five or six years prior to his death.  The 
appellant also indicated that the Veteran had not been given 
a diagnosis of hypertension.  

In the July 2009 independent medical opinion by an internist 
specializing in cardiovascular disease, after a detailed 
review of the claims file, acknowledged that the Veteran had 
had PTSD stemming from his service in Vietnam meriting a 70 
percent disability rating.  Nowhere, however, in the record 
did the Veteran express symptoms consistent with coronary 
artery disease, nor did any physician actually treat the 
Veteran for such disease.  Whenever the Veteran was asked 
about cardiovascular symptoms, he denied their existence.  
The appellant did indicate that the Veteran had had chest 
pains but the descriptions were vague.  Dr. Cohen also noted 
that Dr. Levin had claimed that the Veteran did indeed have 
shortness of breath and chest pain but it was unclear when 
the Veteran was alleged to have had these symptoms because 
there was no indication of these problems in Dr. Levin's 
office notes.  The notes instead dwelled on treatment for 
PTSD, alcohol abuse and symptoms of mild COPD.  Therefore, 
there was little to support the diagnosis of coronary heart 
disease before the Veteran's death.  

The independent medical expert (IME) also indicated that the 
diagnoses of coronary heart disease and myocardial infarction 
as the proximate causes of the Veteran's death were by no 
means certain.  It was known only that the Veteran collapsed 
in his bathroom and was not found for at least 10 minutes and 
then couldn't be revived.  There was no complaint of chest 
pain prior to this incident and the collapse was not 
observed.  Although the death certificate listed the cause of 
death as myocardial infarction, this was speculation without 
any factual basis.  The death could have been from an 
arrythmia due to an electrolyte imbalance or the Veteran 
could have had a large subarachnoid hemmorhage from a 
ruptured aneurysm.  In the absence of symptoms, 
electrocardiographic evidence of a myocardial infarction or 
an autopsy, the cause of the Veteran's death could not be 
established with any certainty.  

The IME noted that it was not actually clear from the record 
that the Veteran had multiple risk factors for coronary 
artery disease.  Although he was prescribed a lipid lowering 
medicine, Zocor, the most recent lipid profile of record from 
2001 showed only a low risk of cardiovascular morbidity.  
Also, alcohol was not a risk factor, nor was cocaine use, 
beyond its tendency to cause coronary artery spasm.  In 
addition, the relationship between PTSD and coronary artery 
disease was tenuous at best.  There had also been a long 
debate on the actual effect of stress on coronary 
atherosclerosis with findings from animal studies not 
translating well to observation in man.  Further even if the 
Veteran's PTSD could be considered a risk factor for coronary 
artery disease along with his smoking, out of the many 
patients who actually have multiple risk factors for coronary 
artery disease, including obesity, diabetes, smoking and 
hypertension, a percentage of these patients actually have 
normal coronary arteries.  Therefore, the presence of risk 
factors could not unequivocally be equated with the presence 
of coronary artery obstructive disease.  

In summary, Dr. Cohen found that the Veteran did have an 
unquestioned risk factor for coronary artery disease of 
smoking.  His PTSD may or may not have been a risk factor.  
Nonetheless, there was no compelling evidence that the 
Veteran had evidence of symptomatic coronary artery disease 
prior to his demise and there was no compelling evidence that 
his death was due to a myocardial infarction.  Consequently, 
it was not possible to state "beyond a reasonable doubt" 
that the appellant's husband's death was related to PTSD.   

In a statement received in October 2009 the appellant 
indicated that multiple professionals responding to the 
Veteran's collapse, including 2 police officers, 1 homicide 
detective, 5 or more EMTs, paramedics and firefighters, a 
medical examiner over the phone, Dr. Levine over the phone 
and a funeral director, concluded that the Veteran's death 
was due to heart attack.  The appellant noted that no autopsy 
was done due to the findings on the scene that the Veteran 
had died of a heart attack.  The appellant then contended 
that as PTSD and its symptoms and residuals had been found to 
be directly related to heart attacks and as the Veteran had 
suffered from PTSD for 35+ years, the PTSD caused his death.  

An addendum to this statement was also submitted, which 
concluded on the basis of a review of pertinent literature 
that the numbers of supporting cases that linked the risk 
factors of heart attack directly to the symptoms of PTSD were 
endless and that the VA had recognized this for years.  In 
pertinent part, a heart attack statistics article indicates 
that excessive alcohol is a risk factor for heart attack; a 
PTSD article abstract documents study results indicating that 
smoking Veterans with PTSD had a substantially higher rate of 
heavy smoking; an article of the effects of cocaine use 
indicates that cocaine causes narrowing of blood vessels by 
increasing atherosclerosis; articles on PTSD and heart 
disease document study results indicating that PTSD has been 
linked to an increased risk of dying relatively young of 
heart disease among Vietnam Veterans and that war Veterans 
suffering from PTSD were at greater risk of heart attacks as 
they age.

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Certain listed, chronic disabilities, including heart disease 
and atherosclerosis, are presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C.F.R. 
§ 3.312(c)(3).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The appellant has essentially alleged that the Veteran's PTSD 
resulted in his death from heart attack due to coronary 
artery disease.  Notably, there are three medical opinions of 
record addressing the cause of the Veteran's death.  In his 
two letters Dr. Levin, the Veteran's treating internist (who 
apparently made the cause of death findings listed on the 
death certificate) did indicate that the Veteran died of a 
heart attack from coronary artery disease.  He noted that 
along with the PTSD, the Veteran had engaged in intermittent 
alcohol use, heavy smoking and remote drug use, all related 
to the PTSD.  Therefore, it was reasonable to conclude that 
the Veteran's myocardial infarction was service connected.

On the other hand both the June 2005 VA physician, Dr. Irvin, 
and Dr. Cohen, an internist who specializes in cardiovascular 
disease, found that the record did not establish that the 
Veteran actually suffered from a heart attack or other 
coronary event before his death.  Dr. Irvin noted that the 
Veteran was not recognized as having coronary artery disease 
before his death and was not actually shown to have died 
because of coronary artery disease or to have actually 
suffered an acute coronary event before death.  He also found 
that whether or not the Veteran had coronary artery disease 
at the time of death could never be determined as the 
Veteran's remains were cremated without an autopsy being 
performed.  Similarly, Dr. Cohen found that nowhere in the 
record did the Veteran express symptoms consistent with 
coronary artery disease, nor had any physician, including Dr. 
Levin, treated him for coronary artery disease.  Dr. Cohen 
also found that although the death certificate listed the 
cause of death as myocardial infarction, this was speculation 
without any factual basis as there was no complaint of chest 
pain prior to the incident and the Veteran's collapse was not 
observed.  In the absence of symptoms, electrocardiographic 
evidence of myocardial infarction or an autopsy, the cause of 
death could not be established with any certainty.  

Given that the two concurring opinions of Dr. Cohen and Dr. 
Irvin are both supported by reasonable rationales consistent 
with the objective medical evidence of record, the Board 
finds that they are entitled to more evidentiary weight than 
the lone opinion provided by Dr. Levin.  Consequently, the 
Board finds the evidence of record fails to establish that 
the Veteran died of coronary artery disease due to myocardial 
infarction.

Nevertheless, statements from Dr. Levin and testimony 
provided by the appellant make it clear that, as reflected by 
the 70 percent evaluation in effect at the time of his death, 
the Veteran's PTSD had been manifested by severe 
symptomatology adversely impacting on his health for many 
years. The Veteran experienced chronic anxiety and stress, 
and had used and abused alcohol and drugs and was a heavy 
smoker, all recognized as being characteristic of Veterans 
with PTSD.  Regardless of the cause of his death, which 
remains uncertain, the evidence is in equipoise as to whether 
the service-connected PTSD resulted in debilitating effects 
and general impairment of health to an extent that render the 
Veteran materially less capable of resisting the effects of 
whatever condition precipitated his death. Resolving the 
benefit of the doubt in favor of the appellant, service 
connection for the cause of the Veteran's death is in order.
      








ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.  




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of  Veterans' Appeals




 Department of  Veterans Affairs


